            Case 6:18-bk-03688-KSJ         Doc 32     Filed 10/15/19     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                                                      Case No. 6:18-bk-03688-KSJ
                                                            Chapter 7
Daniel B. Shipley and
Nicole R. Shipley,
                          Debtor(s). /

                          NOTICE OF PRELIMINARY HEARING

PLEASE TAKE NOTICE that a Hearing has been set before the Honorable Cynthia C. Jackson,
United States Bankruptcy Judge, on Thursday, October 17, 2019 at 10:45 a.m., in Courtroom
6D, 6th Floor, at the United States Bankruptcy Court, George C. Young Federal Building, 400 W.
Washington St., Orlando, FL 32801, to consider and act upon the following:

Emergency Motion for Order Approving Sale of Estate’s Interest in Non-Homestead Real
Estate in Curry County, Oregon (Docket No. 30) and transact such other business as may
properly come before the Court.
All exhibits must be pre-marked and listed in accordance with Local Rule 9070-1.
Appropriate Attire: You are reminded that Local Rule 5072(b)(16) requires that all persons
appearing in court should dress in appropriate business attire consistent with their financial
abilities. Among other things, a coat and tie are appropriate for a man; a dress or pants suit is
appropriate for a woman.

RESPECTFULLY SUBMITTED this October 15, 2019.

                                                     /s/ Kristen L. Henkel
                                                     Kristen L. Henkel, Esquire
                                                     Florida Bar No. 81858
                                                     M. E. Henkel, P.A.
                                                     3560 S. Magnolia Ave.
                                                     Orlando, Florida 32806
                                                     Telephone: 407-438-6738
                                                     Facsimile : 407-858-9466
                                                     khenkel@mehenkel.com

                                   CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on October 15, 2019, a true and correct copy of the foregoing
Notice of Hearing, has been filed with the Court and furnished via electronic noticing through
the CM-ECF System to all parties requesting such notice and via first class U.S. Mail postage-
prepaid, to all parties-in-interest not receiving electronic notices, who are listed in the matrix
attached hereto and obtained from the U. S. Clerk of the Bankruptcy Court on October 15, 2019.

                                                            /s/ Kristen L. Henkel
Case 6:18-bk-03688-KSJ   Doc 32   Filed 10/15/19   Page 2 of 2




                                       Kristen L. Henkel
